Name: 2003/543/CFSP: Council Decision 2003/543/CFSP of 21 July 2003 concerning the implementation of Joint Action 2002/589/CFSP with a view to a European Union contribution to combating the destabilising accumulation and spread of small arms and light weapons in Latin America and the Caribbean
 Type: Decision
 Subject Matter: defence;  America;  international security;  cooperation policy
 Date Published: 2003-07-24

 Avis juridique important|32003D05432003/543/CFSP: Council Decision 2003/543/CFSP of 21 July 2003 concerning the implementation of Joint Action 2002/589/CFSP with a view to a European Union contribution to combating the destabilising accumulation and spread of small arms and light weapons in Latin America and the Caribbean Official Journal L 185 , 24/07/2003 P. 0059 - 0060Council Decision 2003/543/CFSPof 21 July 2003concerning the implementation of Joint Action 2002/589/CFSP with a view to a European Union contribution to combating the destabilising accumulation and spread of small arms and light weapons in Latin America and the CaribbeanTHE COUNCIL OF THE EUROPEAN UNION,Having regard to Joint Action 2002/589/CFSP of 12 July 2002 on the European Union's contribution to combating the destabilising accumulation and spread of small arms and light weapons(1), and in particular Article 6 thereof, in conjunction with the second indent of Article 23(2) of the Treaty on European Union,Whereas:(1) With Council Decision 2001/200/CFSP(2), the European Union decided to contribute to combating the uncontrolled accumulation and spread of small arms and light weapons, which posed a threat to peace and security and reduced the prospects for sustainable development, inter alia in Latin America and the Caribbean. The contribution of the European Union under that Decision to the United Nations Regional Centre for Peace, Disarmament and Development in Latin America and the Caribbean (UN-LiREC) in Lima, acting on behalf of the United Nations Department for Disarmament Affairs (DDA), has been effective in ensuring preparatory activities and initial implementation of certain elements in the field of combating the uncontrolled accumulation and spread of small arms and light weapons in the region. In order to continue these activities, UN-LiREC and DDA have appealed for follow-up assistance from the European Union.(2) In pursuing the objectives set out in Article 1 of Joint Action 2002/589/CFSP, the European Union envisages operating within the relevant international forums and in a regional context as appropriate to render assistance through international organisations, programmes and agencies as well as regional arrangements.(3) UN-LiREC, acting on behalf of DDA, pursues, in its function as a Regional Clearing-House on Firearms, Ammunition and explosives in Latin America and the Caribbean, the overall objective to provide States in the region with assistance in implementing regional agreements and regulations and developing a coordinated approach to prevent firearms trafficking and improve capabilities and capacities in the region through a number of specific projects.(4) The objectives of the different UN-LiREC projects are to train the trainers in law enforcement academies, develop equipment in order to improve the control of the legal firearms trade, prevent and combat illicit trafficking of firearms in Latin America and the Caribbean, facilitate destruction of surplus weapons and improvements of stockpile management, as well as to support parliamentarians in improving legislation related to firearms, ammunition and explosives.(5) Activities under these projects will be undertaken by UN-LiREC and the Organisation of American States in cooperation with other institutions.(6) The Commission has agreed to be entrusted with the implementation of this Decision.(7) The European Union therefore intends to offer continued financial assistance to the activities of UN-LiREC in accordance with Title II of Joint Action 2002/589/CFSP.(8) The Commission will ensure an adequate visibility of the contribution of the European Union to the projects, including by appropriate measures taken by UN-LiREC,HAS DECIDED AS FOLLOWS:Article 11. The European Union shall contribute to combating the destabilising accumulation and spread of small arms and light weapons in Latin America and the Caribbean through continued support to the activities planned by UN-LiREC.2. For this purpose, the European Union shall provide financial support to the United Nations Department for Disarmament Affairs (DDA), on behalf of which UN-LiREC is acting, for projects aimed at training the trainers (instructors) in law enforcement academies through the development of specific courses and simulation exercises, developing equipment with the view of facilitating efforts to improve the control of the legal firearms trade, preventing and combating their illicit trafficking in Latin America and the Caribbean, facilitating destruction of surplus weapons and improvements of stockpile management, as well as supporting parliamentarians in improving legislation on control mechanisms related to firearms, ammunition and explosives.3. The Commission shall be entrusted with the implementation of this Decision. To that end, the Commission shall conclude a financing agreement with DDA, on behalf of which UN-LiREC is acting, on the conditions for use of the European Union contribution, which will take the form of a grant. The financing agreement to be concluded will stipulate that UN-LiREC, DDA and the partners of UN-LiREC shall ensure visibility of the contribution of the European Union to the project, appropriate to its size.Article 21. The financial reference amount for the purposes referred to in Article 1 shall be EUR 700000.2. The management of the expenditure financed by the amount specified in paragraph 1 shall be subject to the Community procedures and rules applicable to the general budget of the European Union.Article 3The Commission shall submit regular reports on the implementation of this Decision to the relevant Council bodies, in accordance with Article 9(1) of Joint Action 2002/589/CFSP. This information will in particular be based on regular reports to be provided by UN-LiREC/DDA under its contractual relationship with the Commission, as stipulated in Article 1 above.Article 41. This Decision shall take effect on 1 August 2003; expenditure incurred in the implementation of this action shall be eligible as of that date. It shall expire on 31 July 2004.2. This Decision shall be reviewed 10 months after the date of its adoption.Article 5This Decision shall be published in the Official Journal of the European Union.Done at Brussels, 21 July 2003.For the CouncilThe PresidentF. Frattini(1) OJ L 191, 19.7.2002, p. 1.(2) OJ L 72, 14.3.2001, p. 1.